Citation Nr: 1104585	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to February 28, 2008 
for the assignment of an initial compensable disability rating 
for bilateral foot calluses.  

2.  Entitlement to an initial compensable disability rating for 
bilateral foot calluses prior to February 28, 2008 and in excess 
of 30 percent disabling from February 28, 2008.  

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a left hip disability 
and, if so, whether service connection is warranted.  

4.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to February 1982.  
The Veteran also served in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the June 2008 and July 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The record reveals that the Veteran's claim was readjudicated by 
a November 2009 rating decision wherein the RO increased the 
initial disability rating for service-connected bilateral foot 
calluses to 30 percent disabling, effective February 28, 2008.  
However, as the increase did not constitute a full grant of the 
benefits sought, the Veteran's claim for a higher initial rating 
remains in appellate status for both the period before and after 
February 28, 2008.  See AB v. Brown, 6 Vet. App. 35, 38- 39 
(1993).

The Board recognizes that the issues of entitlement to service 
connection for a left hip disability and entitlement to service 
connection for a right hip disability were previously 
characterized as a single issue - entitlement to service 
connection for degenerative arthritis with necrosis of the 
bilateral hips, claimed as bilateral hip impairments.  However, 
the record shows that the issue of entitlement to service 
connection for a left hip disability was denied by a July 2002 
rating decision and, therefore, new and material evidence must be 
presented to reopen the claim.  Thus, the Board has separated the 
issues and included the issue of whether new and material 
evidence has been presented to reopen the claim of service 
connection for a left hip disability.  The Board has also 
expanded the issues in light of Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).  

In addition, during the pendency of the appeal, the Veteran 
claimed that he was unemployable in part due to his service-
connected bilateral foot calluses.  In response, the RO sent the 
Veteran a notification letter with respect to the raised issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  However, in a September 2009 statement, 
the Veteran withdrew the issue of entitlement to a TDIU from 
appeal.  Therefore, no further referral of the issue is 
necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

A hearing was held on October 28, 2010, in Louisville, Kentucky, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.

The Veteran originally requested a hearing before a Decision 
Review Officer (DRO) in connection with the issues on appeal.  
However, in a September 2010 statement, the Veteran withdrew his 
request for a DRO hearing.  
                                                                                                                                                                                                                                                 
The issues of entitlement to an effective date prior to February 
28, 2008 for the assignment of an initial compensable disability 
rating for bilateral foot calluses and entitlement to an initial 
compensable disability rating for bilateral foot calluses prior 
to February 28, 2008 and in excess of 30 percent disabling from 
February 28, 2008, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 2002 rating decision, which denied service 
connection for a left hip disability, is final.  

2.  The evidence received since the July 2002 rating decision, by 
itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a left hip disability.   

3.  There is no objective evidence of any hip problems during 
active service and no competent medical evidence relating any 
current hip disability to active service.  

4.  The most competent and persuasive medical evidence of record 
weighs against against finding that the the left and right hip 
disabilities are related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, which denied service 
connection for a left hip disability, is final.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 20.1103 (2010).

2.  The evidence received subsequent to the July 2002 rating 
decision is new and material and the claim for service connection 
for a left hip disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  A left hip disability was not incurred in active military 
service, may not be presumed to be, and is not proximately due to 
the Veteran's service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.309, 3.310 (2010).

4.  A right hip disability was not incurred in active military 
service, may not be presumed to be, and is not proximately due to 
the Veteran's service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Initially, with respect to the Veteran's claim to reopen, in Kent 
v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by the 
claimant.  The duty to notify requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim 
for service connection for a left hip disability.  Therefore, 
regardless of whether VA's duties to notify and assist have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Thus, the Board concludes that any defect in providing 
notice and assistance to the Veteran was at worst harmless error 
in that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In this case, the RO did provide the appellant with notice in 
February 2008 prior to the initial decision on the claims in June 
2008.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal would 
not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met.  The RO informed the Veteran in the February 
2008 letter about the information and evidence that is necessary 
to substantiate his claims for service connection.  The letter 
stated that in order to establish service connection the evidence 
must show that he had an injury in military service or a disease 
that began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service.  The letter also informed 
the Veteran of the elements necessary to substantiate a claim for 
secondary service connection.    

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
The February 2008 letter indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claims and that VA was requesting all records held by Federal 
agencies, including service treatment records, military records, 
and VA medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical opinion 
would be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The February 2008 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the letter stated that it was the Veteran's 
responsibility to ensure that VA receives all requested records 
that are not in the possession of a Federal department or agency.

The Veteran was also provided with notice of the type of evidence 
necessary to establish a disability rating and effective date.  
The February 2008 letter informed him that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there were 
changes in his condition.  The letter also explained how 
effective dates were determined.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473.  Therefore, the Board finds that all 
notification requirements have been met.  

Finally, the duty to assist the appellant also has been satisfied 
in this case.  Service treatment records, available private 
treatment records, and VA treatment records are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  The Veteran has not informed VA of 
any existing records which may be helpful in the adjudication of 
his claims for service connection for left and right hip 
disabilities.  Furthermore, the Veteran was afforded VA 
examinations in February 2008 and July 2010 with respect to his 
claims for service connection.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are adequate.  The VA 
opinions were predicated on a review of the records in the claims 
file as well as on physical examinations of the Veteran.  The 
examiners also cited medical treatise evidence and provided sound 
reasoning for the stated nexus opinions.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed).  The Board acknowledges 
that the February 2008 and July 2010 VA examination reports do 
not include any opinions as to whether the Veteran's hip 
disabilities are directly related to active service.  VA is 
required to provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but as follows: (1) 
contains competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
subject to a VA presumption manifesting during an applicable 
presumptive period, provided the claimant has qualifying service; 
and (3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  Id.  In 
this case, the Board finds that an opinion as to whether the 
Veteran's hip disabilities are directly related to active service 
is not required.  The service treatment records are absent for 
evidence of findings related to the Veteran's hips and there is 
no medical evidence relating any hip disabilities to active 
service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons or 
bases regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion could 
substantiate the Veteran's claim because there was no evidence, 
other than his own lay assertion, that "'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms"); see also Waters v. Shinseki, 
601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's 
conclusory generalized statement that a service illness caused 
his present medical problems was not enough to entitle him to a 
VA medical examination since all Veterans could make such a 
statement, and such a theory would eliminate the carefully 
drafted statutory standards governing the provision of medical 
examinations and require VA to provide such examinations as a 
matter of course in virtually every disability case).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicholson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

I.	New and Material Evidence

The Veteran's claim for service connection for a left hip 
disability was originally denied by the July 2002 rating 
decision.  The Veteran was provided notification of the decision 
and his appellate and procedural rights, but did not appeal the 
decision.  Therefore, the decision became final.  See 38 C.F.R. § 
20.1103.  

The Veteran submitted a petition to reopen his claim for service 
connection for a hip disability in 2007.        

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).  
The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  Further, the Court has also held 
that in order to reopen a previously and finally disallowed claim 
there must be new and material evidence presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other 
grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence on file at the time of the last denial in July 2002 
consists of private treatment records, VA treatment records, the 
Veteran's statements, and the service treatment records.  The RO 
denied the Veteran's claim because there was no evidence of a hip 
disability during active service.  

The evidence associated with the claims file subsequent to the 
July 2002 rating decision includes private treatment records, the 
February 2008 and July 2010 VA examination reports, and the 
Veteran's statements and hearing testimony.  The Board has 
thoroughly reviewed the evidence associated with the claims file 
subsequent to the July 2002 rating decision and finds that this 
evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for a left hip disability.  The majority of this 
evidence is certainly new, in that it was not previously of 
record.  The Board also finds that the Veteran's statements and 
testimony are material.  Specifically, in a May 2005 VA treatment 
record, the Veteran stated that he thought his hip problems were 
due to marching during his period of active service.  This lay 
statement relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  Further, as its credibility is 
presumed, the record raises a reasonable possibility of 
substantiating the claim.  Justus, 3 Vet. App. at 513.  
Accordingly, the Board finds that new and material evidence has 
been presented to reopen the Veteran's previously denied claim 
for service connection for a left hip disability.  

II.	Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection for certain diseases, including arthritis, may 
also be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
such cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The Veteran has contended that his current hip disabilities are 
related to his service-connected bilateral foot calluses.  In 
addition, he has stated that his hip problems could be related to 
marching during his period of active service.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection on a direct basis.

Initially, the Board recognizes that the Veteran has a current 
disability of the right and left hips.  The February 2008 VA 
examination report reveals a diagnosis of avascular necrosis of 
the right hip and a left total hip replacement.  

However, the Veteran's service treatment records are negative for 
any findings, notations, or documentation of any hip problems.  

The first post-service evidence of any hip problems is dated in 
1993, more than 10 years after the Veteran's separation from 
active service.  The Board finds this gap in time significant and 
it weighs against the existence of a link between his current hip 
disabilities and his time in service.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period without 
medical complaint when deciding a claim).

In addition to the lack of evidence showing that the Veteran's 
hip disabilities manifested during service or within close 
proximity thereto, the medical evidence of record does not link 
the Veteran's current disabilities to his active military 
service.  In fact, as explained in greater detail below, the 
February 2008 and July 2010 VA examiners opined that the most 
likely etiology for the Veteran's hip disabilities was alcohol 
abuse.  Statutes provide and VA's General Counsel has concluded 
that direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs (a substance abuse 
disability) is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  VAOPGCPREC 7-99; see also 
VAOPGCPREC 2-98.  

In this case, the only evidence relating the Veteran's current 
hip disabilities to active service is one statement offered by 
the Veteran in a May 2005 VA treatment record.  The Veteran 
stated that he had a history of a hip replacement in 1992 and he 
thought it was from marching in the military.  There is no 
indication in the record that the Veteran is a physician or other 
health care professional.  The Board acknowledges that lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  For example, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  However, in this case, the 
Veteran is not providing statements related to the diagnosis of a 
simple disorder or about symptomatology but is instead rendering 
an opinion as to the etiology of his hip disabilities.

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, a hip disability, currently diagnosed as avascular 
necrosis, is not a condition generally capable of lay diagnosis, 
although its symptoms might be described by a lay person, nor is 
it the type of condition that can be causally related to military 
service without medical expertise.  Davidson, 581 F.3d 1313; 
Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the 
Board concludes that, although the Veteran is competent to report 
symptoms, his statements as to the origin of his disabilities do 
not constitute competent evidence.  As a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because she lacks the requisite professional medical training, 
certification and expertise to present opinions regarding such 
matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that matters involving special experience or special 
knowledge require the opinions of witnesses skilled in that 
particular science, art, or trade).  Therefore, the Veteran's 
statements regarding etiology of the hip disabilities in this 
case do not constitute competent medical evidence on which the 
Board can make a service connection determination.

The Board acknowledges that service connection may be established 
on the basis of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).  However, in this case, the Veteran has not stated 
that he experienced chronic symptoms since service.  As noted 
above, the service treatment records are absent for any notations 
or documentation with respect to the Veteran's hips.  
Furthermore, there is no evidence of a hip disability until 1993, 
years after the Veteran's period of active service.  In fact, in 
the March 1993 VA treatment record, the Veteran reported that his 
pain began approximately 1 and 1/2 years ago, which would place the 
onset of the hip pain after the Veteran's period of active 
service.  Therefore, the Board concludes that the Veteran did not 
have any chronic hip disability since his period of active 
service.  

Finally, where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2010).  In this case, there is no evidence of arthritis within 
one year of separation from service.  Therefore, service 
connection on a presumptive basis is not warranted.

In light of the above, the Board finds that the preponderance of 
the evidence weighs against service connection for the left and 
right hip disabilities on a direct basis and therefore, the 
claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Furthermore, in considering the evidence of record under the laws 
and regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for left and right 
hip disabilities on a secondary basis.

As noted above, the Veteran has current disabilities of the left 
and right hips and is service-connected for bilateral foot 
calluses.  Thus, elements (1) and (2) of Wallin are met.

However, the third element of Wallin has not been met.  In this 
case, there is no competent medical evidence attributing the 
Veteran's hip disabilities to his service-connected bilateral 
foot calluses.  

In this regard, the Veteran was afforded a VA examination in 
February 2008.  The examiner noted that the Veteran had diagnoses 
of right hip avascular necrosis and failed left total hip 
arthroplasty.  The examiner opined that the bilateral hip 
condition (avascular necrosis causing degenerative joint disease 
which has necessitated left total hip replacement) is not caused 
by or a result of bilateral feet calluses.  The examiner noted 
that the Veteran had bilateral hip avascular necrosis.  It is 
most commonly an idiopathic condition and is frequently thought 
to occur more commonly in people who are on long term steroids or 
have a history of heavy alcohol consumption.  In general though, 
its cause in most people remains unknown.  It leads to 
degenerative joint disease and in the hip, patients usually end 
up requiring a total hip replacement.  It is in no way related to 
the calluses on the Veteran's feet and even if the calluses 
caused the Veteran to alter his gait, there was no evidence at 
all to suggest any causality between the two conditions.  

The Veteran was afforded another examination in July 2010.  The 
examiner performed a physical examination of the Veteran and 
reviewed the pertinent evidence of record.  The examiner listed a 
diagnosis of left hip arthroplasty with aseptic loosening, s/p 
avascular necrosis of the femoral head.  The examiner also listed 
a diagnosis of right hip avascular necrosis, s/p core 
decompression.  The examiner stated that the left hip and right 
hip conditions (avascular necrosis of the femoral head) is not 
caused by or a result of bilateral foot calluses.  The examiner 
noted that the Veteran had avascular necrosis of the bilateral 
hips, his left hip treated with total hip arthroplasty and right 
hip treated with a core decompression.  According to an up to 
date review, glucocorticoid use and excessive alcohol intake are 
reported to account for more than 90 percent of cases of 
avascular necrosis.  The Veteran had a long history of alcohol 
abuse and has been hospitalized at least twice for 
detox/withdrawal.  This is the most likely etiology for his hip 
diagnosis.  There is no evidence in the medical literature to 
support any link between an altered gait and the development of 
avascular necrosis of the hips.  The Veteran's bilateral hip 
conditions were not caused by or a result of his service-
connected feet calluses.  

Finally, the post-service medical evidence of record shows that 
the Veteran was treated for avascular necrosis of the left hip in 
1993.  In the March 1993 private treatment record, the examining 
physician stated that the Veteran had avascular necrosis of the 
left hip with end-stage arthrosis of the hip joint.  The Veteran 
stated that his pain began approximately 1 and 1/2 years ago.  The 
physician stated that the Veteran recently went through 30 days 
of drug and alcohol rehabilitation 10 months ago stating that he 
was a heavy user of both alcohol and cocaine.  The physician 
stated that the avascular necrosis was thought to be secondary to 
alcohol abuse as he had no other definite risk factors.  The 
physician stated that the Veteran was currently asymptomatic in 
his right hip.  

The Board finds that the aforementioned medical evidence is 
persuasive as to etiology of the Veteran's hip disabilities.  In 
particular, the VA examiners performed physical examinations of 
the Veteran, outlined the Veteran's pertinent medical history, 
and cited medical treatise evidence for the provided nexus 
opinions.  Thus, the medical evidence of record weighs against 
service connection on a secondary basis.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that his current hip disabilities are related to his 
service-connected bilateral foot calluses. While the Veteran's 
lay statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation, the Veteran is not competent to opine as to 
the etiology of his bilateral hip disabilities.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).   In any event, as noted above, the Board finds that 
the VA examination reports and private medical evidence are more 
persuasive than the Veteran's unsubstantiated statements with 
respect to the etiology of his hip disabilities.  For these 
reasons, the Board rejects the Veteran's statements as competent 
evidence to substantiate that his hip disabilities are related to 
his service-connected bilateral foot calluses.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's claims of 
service connection for a left hip disability and service 
connection for a right hip disability on direct and secondary 
bases.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for application 
in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefits sought on appeal must be 
denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left hip disability is 
reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a left hip disability is 
denied.  

Entitlement to service connection for a right hip disability is 
denied.  


REMAND

Reason for Remand:  To obtain private treatment records.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In November 2010, the Veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, directly to the Board.  The 
release form identified medical treatment for the Veteran's 
service-connected bilateral foot calluses from the Matthew Walker 
Health Center.  The records have not been associated with the 
claims file and, therefore, the issues of entitlement to an 
initial compensable disability rating for bilateral foot calluses 
prior to February 28, 2008 and in excess of 30 percent disabling 
from February 28, 2008 and entitlement to an effective date prior 
to February 28, 2008 for the assignment of a compensable 
disability rating for bilateral foot calluses must be remanded to 
request the identified records.  

In addition, during the appeal, the Veteran identified medical 
treatment for his service-connected disability from several 
private facilities, to include Skyline hospital.  The Veteran 
submitted the address for Skyline hospital, but did not submit a 
completed VA Form 21-4142.  Therefore, the Veteran should be 
provided additional release forms to identify treatment from all 
health care providers so that the records can be requested on his 
behalf.    

Furthermore, as the Veteran's claims are being remanded for 
additional development, the AMC/RO should request updated VA 
treatment records from the Nashville, Tennessee VA Medical Center 
and the Louisville, Kentucky VAMC.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Finally, as the Veteran's claims are being remanded for further 
development, the Veteran should also be afforded a new VA 
examination to evaluate the current severity and manifestations 
of his service-connected bilateral foot calluses.  38 C.F.R. § 
3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain updated 
treatment records from the Nashville, 
Tennessee VAMC and the Louisville, Kentucky 
VAMC.  

2.  The AMC/RO should request that the 
Veteran provide the names and addresses of 
any and all health care providers who have 
provided treatment for his service-connected 
bilateral foot calluses (that have not been 
previously obtained) to include Skyline 
Hospital. 

3.  After receiving any additional release 
forms from the Veteran, the RO should obtain 
the identified medical records, including 
from Matthew Walker Health Center (for which 
the release form is already included in the 
claims file) and associate the records with 
the claims file.  The Veteran should be 
notified of any negative response.  

4.  The Veteran should be scheduled for a VA 
medical examination to determine the current 
severity of his service-connected bilateral 
foot calluses.  The claims file must be 
provided to the examiner for review in 
connection with the examination.  All 
indicated tests and studies should be 
accomplished and the findings reported in 
detail.  The examiner is to provide a 
detailed review of the pertinent medical 
history, current complaints, and the nature 
and extent of the bilateral foot calluses.  
The examiner should also indicate whether the 
Veteran has orthopedic shoes or appliances.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

5.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


